DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 at lines 4-5, it is suggested to delete “wherein the second adhesive includes at least one second linear polymer and at least one second crystallization inhibitor,” as this clause is a repeat of the same already recited in the last 3 lines of claim 1.

Information Disclosure Statement
 	The IDS filed on March 11, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cotte et al. (US Pat. 5,939,223) in view of Sugiyama et al., (US 2019/0315924) and Oshima et al. (US 2015/0118551).
 	For claim 1:  Cotte teaches a flexible battery (Fig. 1) comprising a first substrate 12a, a second substrate 12b, a frame 20, being sandwiched between the first substrate and the second substrate in an orthographical direction to form an enclosed space, and an electrochemical reaction element comprising an “anode 14”, “membrane 16”, and “cathode 18” disposed in the enclosed space (Cotte in col. 1, lines 18-21, col. 4 line 1-23), with the frame being a glue frame as it comprises a heat-sealable polymeric material, (col. 4 lines 31-33).  In the electrochemical reaction element, the anode is a first active material layer, disposed adjacent to the first substrate and electrically connected to the first substrate, the cathode is a second active material layer, disposed adjacent to the second substrate and electrically connected to the second substrate, and the electrolyte membrane is an intermediate layer sandwiched between and electrically isolating the first active material layer and the second active material layer. (Fig. 1, col. 2 lines 43-48, col. 3 line 63 to col. 4 line 13).  A first interface is located between the first active material layer and the intermediate layer, where the first active material layer and the intermediate layer surfaces are assembled together (col. 7 lines 47-50), and a second interface is located between the second active material layer and the intermediate layer, where the second active material and the intermediate layer are similarly assembled together, (col. 7, lines 50-51).  
 	Cotte does not explicitly teach one of the first active material layer, the second active material layer, the intermediate layer, the first interface and the second interface to include a first adhesive, and the first adhesive includes at least one first linear polymer and at least one first crystallization inhibitor.  However, Sugiyama in the same field of endeavor teaches an electrode of a battery with a first adhesive or “binder” so that Sugiyama teaches or at least suggests an active material layer which includes at least one first linear polymer (Sugiyama in [0009], Formula 1, [0090]), and a “non-bond unit” (Formula 2, [0009]), which is applied towards the claims as a crystallization inhibitor for the following reasons: as understood from the specification on pg. 6, which describes the crystallization inhibitor as “any additive capable of hindering the linear polymer to generate lattice orientation in it, such as a polymer with a side chain, a first cross-linked polymer, a nanoscale powder or the likes”, it is asserted that Formula 2 is a crystallization inhibitor in being a non-bonding monomer having a side chain becoming a steric hindrance ([0039]) and which functions as spacers ([0098]) and suppresses formation of a stack structure 0098-0099]) by the linear polymer of Formula 1.  The skilled artisan would find obvious to modify Cotte with a first adhesive.  The motivation for such a modification is to improve adhesiveness of the negative electrode active material layer and improve the cyclability of a rechargeable battery. ([0102])
 	As to the first adhesive containing 0.05 to 70 percent by weight of the first crystallization inhibitor, in Sugiyama the crystallization inhibitor is 0.1 to 30 parts by mass. (Sugiyama in [0058])  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
 	Cotte does not explicitly, when one of the first active material layer, the second active material layer, the intermediate layer, the first interface and the second interface includes the first adhesive, for one of the remaining to include at least one second adhesive.  However, Oshima in the same field of endeavor teaches a positive electrode which includes an adhesive or “binder” (Oshima in [0041]), which is applied towards the claims as a second adhesive.  The adhesive includes a linear polymer such as polyvinylidene fluoride (PVDF), inter alia ([0042]), which is applied towards the claims as a second linear polymer.  The skilled artisan would find obvious to modify Cotte so the positive electrode, i.e. a second active material layer includes a second adhesive.  The motivation for such a modification is to enhance bonding strength and prevent cracking or peeling off. ([0041])  As to the second adhesive including at least one second crystallization inhibitor, it would be obvious at least for the skilled artisan to include a crystallization inhibitor in order to improve adhesiveness and cyclability of a rechargeable battery (Sugiyama in [0102]) and since the binder in the negative electrode and positive electrode is taught by Oshima as being similar. (Oshima in [0048])
	For claim 2:  In Sugiyama, the first crystallization inhibitor is a polymer with a side chain.  (Sugiyama in [0039]).  
	For claims 3-4:  In Cotte, the first substrate and the second substrate are a positive current collector and a negative current collector so that the first active material layer is a positive active material layer and the second active material layer is a negative active material layer. (Cotte in col. 3, lines 52-55)
 	For claims 5-6:  The intermediate layer is a solid polymer-based electrolyte membrane (Cotte in col. 3, lines 45-48), which is a separator and an electrolyte layer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cotte et al. (US Pat. 5,939,223) in view of Sugiyama et al. (US 2019/0315924) and Oshima et al. (US 2015/0118551), and further in view of Ito et al. (US 2010/0129719)
The teachings of Cotte, Sugiyama, and Oshima are discussed above.
 	Cotte does not explicitly teach the first linear polymer being selected from a group of polymers including polyacrylonitrile (PAN).  However, Ito in the same field of endeavor teaches a binder including polyacrylonitrile. (Ito in [0018]) The skilled artisan would find obvious to further modify Cotte so the first linear polymer is polyacrylonitrile.  Since Sugiyama discloses a linear polymer with steric hindrance (Sugiyama in [0039]) and Ito also discloses its linear polymer with steric hindrance (Ito in [0018-0020]), the substitution of one known linear polymer for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

 	Claims 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cotte et al. (US Pat. 5,939,223) in view of Sugiyama et al. (US 2019/0315924) and Oshima et al. (US 2015/0118551), and further in view of Komaba et al. (US Pat. 10,862,127)
The teachings of Cottee, Sugiyama, and Oshima are discussed above.
	For claim 10:  Cotte does not explicitly teach a cross-linked polymer.  However, Komaba in the same field of endeavor teaches a binder with a cross-linked polymer. (Komaba in col. 2 lines 3-13)  The skilled artisan would find obvious to further modify Cotte with a cross-linked polymer.  The motivation for such a modification is to obtain a superior capacity retention rate without destruction of an electrode structure. (Id.)
	For claim 11:  In Oshima, the second linear polymer is polyvinylidene fluoride (PVDF), inter alia. (Oshima in [0042]) 
 	For claim 12:  In Komaba, the cross-linked polymer is polyacrylic acid, which is an acrylic acid resin. (Komaba in col. 2 line 14 et seq.) 
	For claim 14:  As Oshima discloses that the binder in the negative electrode and positive electrode are similar (Oshima in [0048]), it is asserted that it would not require undue experimentation at least for the skilled artisan for the first linear polymer in one binder to be the same as the second linear polymer in another, especially in view of both Oshima and Sugiyama disclosing the same linear polymers, e.g. PVDF, inter alia. (Oshima in [0042], Sugiyama in [0084])
For claims 15-16:  As Oshima discloses that the binder in the negative electrode and positive electrode are similar (Oshima in [0048]), it is asserted that it would not require undue experimentation at least for the skilled artisan to modify Cotte with a first cross-linked polymer as taught by Komaba in one electrode and the same second cross-linked polymer in the other, and in view of Komaba specifically disclosing being for both the positive electrode and negative electrode. (Komaba in col. 23 lines 61-64)  As to the weight percent of the cross-linked polymers being different, it is asserted that optimization of weight percentages within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cotte et al. (US Pat. 5,939,223) in view of Sugiyama et al. (US 2019/0315924), Oshima et al. (US 2015/0118551) and Komaba et al. (US Pat. 10,862,127), and as further evidenced by Bigham. (Focus on Polyimides)
The teachings of Cottee, Sugiyama, Oshima, and Komaba are discussed above.
For claims 8-9:  As already discussed, while Cotte does not explicitly teach a cross-linked polymer, Komaba in the same field of endeavor teaches a binder with a cross-linked polymer (Komaba in col. 2 lines 3-13).  The cross-linked polymer is an epoxy (col. 4, Formula [12]) or a polyimide (col. 4, Formula [13]), inter alia.  The skilled artisan would find obvious to further modify Cotte with a cross-linked polymer.  The motivation for such a modification is to obtain a superior capacity retention rate without destruction of an electrode structure. (Id.)
	For claim 13:  As taught by Komaba, the cross-linked polymer is a polycarbodiimide, which is a polyimide (PI). (Komaba in col. 27, line 6 et seq.)  Additionally, as claim 13 also recites derivatives thereof with ladder-structure, it is asserted that polyimides have ladder-structures via inter-chain interactions, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990)  See Focus on Polyimides, Fig. 5 on pg. 5, which shows ladder-structures as the polyimide chains stack together.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722